Campbell, C. J.,
delivered the opinion of the court.
Whatever right the appellee had with respect to the land was vested by operation of the bankrupt law in his assignee in bankruptcy, and is not shown to have been returned to him. Deadrick v. Armour, 10 Hump. 588.
This is not like Conner v. Southern Express Co., 42 Ga. 37, in which the circumstances raised the presumption of a right in the bankrupt to maintain the suit. The title passed. *164out of the appellee, and there is nothing to raise a presumption of bis right to assert it.
Decree reversed, and decree here dismissing the bill.